     Case 3:18-cv-01836-JLS-AHG Document 83 Filed 01/04/21 PageID.1257 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                       Case No.: 18-CV-1836 JLS (AHG)
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13    v.                                                  MOTION FOR PACER ACCESS
14    HON. TIMOTHY CASSERLY, et al.,
                                                          (ECF No. 82)
15                                    Defendants.
16
17
18          Presently before the Court is pro se Plaintiff Aaron Raiser’s Renewed Ex Parte
19    Application for PACER Access at Regular Cost (“Mot.,” ECF No. 82). This is the fourth
20    Motion Plaintiff has filed requesting that the Court, alternatively, grant him access to the
21    Public Access to Court Electronic Records (“PACER”) system IFP, or grant him access to
22    a new PACER account because his account was frozen for nonpayment of previously
23    incurred fees of about $740. (Mot. at 2–3; see generally ECF Nos. 77, 79, 80, 82.) If
24    allowed access to an unfrozen account not burdened by unpaid fees, Plaintiff claims he can
25    proceed paying the normal PACER fees. (Mot. at 3.)
26          Plaintiff’s present Motion does not present any information not previously
27    considered by the Court in its orders denying Plaintiff’s motions. (See ECF Nos. 78, 81).
28    ///

                                                      1
                                                                               18-CV-1836 JLS (AHG)
     Case 3:18-cv-01836-JLS-AHG Document 83 Filed 01/04/21 PageID.1258 Page 2 of 2



 1    Therefore, for the reasons stated in ECF Nos. 78 and 81, the Court DENIES Plaintiff’s
 2    Motion (ECF No. 82).
 3          IT IS SO ORDERED.
 4    Dated: January 4, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          18-CV-1836 JLS (AHG)
